Valentine, J.:
I concur in affirming the judgment of the court below, but I still dissent from the decision of this court, and concur in the decision of the court below in the case of Implement Co. v. Schultz, 45 Kas. 52, 56, which is cited in this case seemingly as authority.
I. In that case the party in whose favor this court decided, and against whom the district court decided, was simply an attaching creditor, founding his claim to the property in controversy solely upon an attachment which could not be held to be good except upon the theory that fraud had been committed by the defendant in that action, while in fact no such fraud had been committed; while in this case there is no attaching creditor nor any attachment, and the party in whose-favor the district court decided, and in whose favor this court now decides, had and has the undoubted right to the property in controversy unless the party against whom the district court decided, and against whom this court now decides, had and has a paramount right to the property by virue of certain chattel, mortgages.
*560II. In that case there was mortgaged property that could be identified beyond all question ample and sufficient to pay all of the mortgage debt remaining due and unpaid, which property was converted into money by a receiver appointed by the district court; and the proceeds thereof were ample and sufficient to pay the remainder of the mortgage debt; while in the present case much of the mortgaged property was sold by the mortgagor, and similar property'purchased by him, and so mingled with the remainder of the mortgaged property, if there were any remainder, that the identity of the mortgaged property had become and was lost; and therefore it could not possibly be used in paying the mortgage debt.
III. In that case, fraud had to exist to sustain the attachments, while in this case there are no attachments, and it can make no possible difference whether any fraud has at any time existed or not with regard to the mortgages of the party against whom the court below decided and against whom this court now decides, for such mortgages cannot be enforced, for the reason that the identity of the mortgaged property is lost. Of course, I concur in the case of Leser v. Glaser, 32 Kas. 546, cited in the foregoing opinion.